Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7,10-11,13-18,21-22,24-26,28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art is silent in teaching a method of launching a selected application on a computing device, comprising: authorizing a user based on a fingerprint of a finger detected on a fingerprint sensor portion of a touchscreen display matching a fingerprint of an authorized user of the computing device; determining a selected application installed on the computing device from a selective engagement of the finger on the touchscreen display, based on a detected initial contact location on the touchscreen display, by a portion of the finger, outside the fingerprint sensor portion, wherein an application icon on the touchscreen display that is aligned with a direction extending from the fingerprint sensor portion toward the detected initial contact location provides an indication of a user selection of the application icon and identifies the selected application; and unlocking the selected application in response to the selective engagement of the finger on the touchscreen display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/           Primary Examiner, Art Unit 2198